In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00100-CR
     ___________________________

 LACEY NOELLE TANNEHILL, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR14480


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
 Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      We dismiss Appellant Lacey Noelle Tannehill’s appeal as moot.                After

Tannehill had appealed and filed her brief, the trial court signed a judgment nunc pro

tunc correcting the clerical error about which she complained.

                                  I. BACKGROUND

      Tannehill pled guilty without the benefit of a plea bargain to theft under $2,500

with two prior convictions, and the trial court placed her on deferred adjudication

community supervision. See Tex. Penal Code Ann. § 31.03(e)(4)(D). About four

months later, the State filed a motion to proceed with an adjudication of guilt and

alleged that Tannehill had violated the conditions of her probation in eighteen

paragraphs identified as (A) through (R). At the hearing on the State’s motion,

Tannehill pled true to paragraphs (F) through (R), and consistent with Tannehill’s

pleas, the trial court found paragraphs (F) through (R) true, adjudicated her guilty, and

sentenced her to imprisonment for two years in a state jail facility. The trial court’s

judgment, however, shows that Tannehill pled true and that the trial court found

paragraphs (A) through (R) true. Tannehill appealed.

            II. TANNEHILL’S AND THE STATE’S CONTENTIONS

      In her brief, Tannehill contends in one issue that the judgment does not

comport with the trial court’s oral pronouncement, that the oral pronouncement

controls, and that the judgment should be reformed to reflect that the trial court



                                           2
found only paragraphs (F) through (R) true. See Coffey v. State, 979 S.W.2d 326, 328–29

(Tex. Crim. App. 1998).

      In response, the State concedes that Tannehill is entitled to a judgment that

corresponds to the trial court’s oral pronouncement.       But the State argues that

Tannehill’s complaint has become moot because the trial court signed a judgment

nunc pro tunc correcting this clerical error so that the judgment now properly reflects

its oral pronouncement. See Blanton v. State, 369 S.W.3d 894, 897–98 (Tex. Crim. App.

2012); Henkel v. State, No. 13-03-00112-CR, 2005 WL 5926929, at *8 (Tex. App.—

Corpus Christi–Edinburg Apr. 14, 2005, no pet.) (mem. op., not designated for

publication). A supplemental clerk’s record shows that a day after Tannehill filed her

brief, the trial court signed a judgment nunc pro tunc correcting the error about which

she complained and effecting the relief that she sought on appeal.

                          III.   DISCUSSION AND RULING

      An appeal becomes moot when an appellate court’s judgment can no longer

have an effect on an existing controversy or cannot affect the parties’ rights. Jack v.

State, 149 S.W.3d 119, 123 n.10 (Tex. Crim. App. 2004); Hung Dasian Truong v. State,

580 S.W.3d 203, 207 (Tex. App.—Houston [1st Dist.] 2019, no pet.). Appellate

courts normally cannot act on moot cases. Pharris v. State, 165 S.W.3d 681, 687–88

(Tex. Crim. App. 2005) (noting an exception—“when a claim is ‘capable of repetition,

yet evading review’”); Hung Dasian Truong, 580 S.W.3d at 207. Nor may they entertain

hypothetical claims or render advisory opinions. Carter v. State, No. 06-19-00172-CR,

                                          3
2020 WL 5223327, at *5 (Tex. App.—Texarkana Sept. 2, 2020, pet. ref’d) (mem. op.,

not designated for publication); Dix v. State, 289 S.W.3d 333, 335 (Tex. App.—

Eastland 2009, pet. ref’d). The mootness doctrine limits courts to deciding cases with

actual controversies between parties. Hung Dasian Truong, 580 S.W.3d at 207; Ex parte

Flores, 130 S.W.3d 100, 104–05 (Tex. App.—El Paso 2003, pet. ref’d). “When there

has ceased to be a controversy between the litigating parties which is due to events

occurring after judgment has been rendered by the trial court, the decision of an

appellate court would be a mere academic exercise and the court may not decide the

appeal.” Flores, 130 S.W.3d at 105; see Nicolas v. State, Nos. 04-13-00834-CR, 04-13-

00835-CR, 2014 WL 1089791, at *1 (Tex. App.—San Antonio Mar. 19, 2014, no pet.)

(per curiam) (mem. op., not designated for publication) (dismissing appeals because

trial court granted appellant the relief he sought); Lamb v. State, No. 05-09-00836-CR,

2010 WL 2560548, at *1 (Tex. App.—Dallas June 28, 2010, no pet.) (mem. op., not

designated for publication) (dismissing appeal because judgment nunc pro tunc

mooted issue); cf. Guajardo v. State, Nos. 04-17-00421-CR, 04-17-00422-CR, 2018 WL

3129452, at *2 (Tex. App.—San Antonio June 27, 2018, no pet.) (mem. op., not

designated for publication) (overruling first point on merits and dismissing second

point because judgments nunc pro tunc mooted it; affirming judgments nunc pro

tunc).




                                          4
      Because the trial court’s judgment nunc pro tunc corrected the error about

which Tannehill’s brief complained, we dismiss her appeal as moot. See Hung Dasian

Truong, 580 S.W.3d at 211.

                                                  /s/ Wade Birdwell

                                                  Wade Birdwell
                                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 3, 2021




                                        5